UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6701


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL D. STEPHENSON, a/k/a Little Mikey, a/k/a Mikey,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Jerome B. Friedman,
District Judge. (4:05-cr-00038-JBF-JEB-1)


Submitted:   April 8, 2010                 Decided:   April 21, 2010


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Michael D. Stephenson, Appellant Pro Se.   Eric Matthew Hurt,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael   D.    Stephenson         appeals      the   district         court’s

orders     denying    his   motion        filed      pursuant      to     18       U.S.C.

§ 3582(c)(2)     (2006),      and     motions         for     clarification           and

reconsideration.       In   light    of       our   recent    decision        in   United

States v. Stewart, 595 F.3d 197 (4th Cir. 2010), we vacate the

district    court’s    orders   and       remand      for    further     proceedings

consistent with Stewart.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the    court    and       argument      would     not    aid     the

decisional process.

                                                             VACATED AND REMANDED




                                          2